MEMORANDUM **
Mark Warner Peacock appeals his jury-trial conviction and 84r-month sentence for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291.
Peacock contends that the district court erred in determining there was probable cause for his arrest and that as a result, he was entitled to suppression of all evidence seized after his arrest. We disagree. The underlying facts support the officer’s belief that there was a fair probability that Peacock was purchasing a firearm for a known felon. See United States v. Mayo, 394 F.3d 1271, 1276 (9th Cir.2005). Because the arrest was lawful, the district court *690properly denied the motion to suppress evidence, and we affirm his conviction. See United States v. Barrera-Medina, 2005 WL 1620504 at *2-3 (9th Cir. July 7, 2005).
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).1
CONVICTION AFFIRMED; SENTENCE REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Appellant’s July 30, 2005, motion to consider Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), is denied.